   Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 1 of 47 PageID #:1
                                                                                                    s
                                                                       RffiCffi$VffiM
                                 $'iffi ##iil,':[.J$t??^H[
                                                DTVISION
                                          EASTERN
                                                                       ^.ILtgMAs_G BRuroN
                                                                       CLERK, U.S. DISTRICi COUNT



 Cr.,l Shoh t,l ey R.l*ltoh
 Cpr.rl Shr^d rn popnu
 Personcu Sur           JUv.ts             -.
(Enter above the full name
of the plaintiff or plaintiffs in
this action)                                    3:19-cv{1123
                           vs,                  Judge John R Blakey
                                                tagistrab Judge lain Johnsbn
/Vlf,UP..        I lJ
                 EE^i So                        PCl1
PrgnFrru srl{cx s nt
 Plll ll-l P btrtwtbrt            {ut   FPr/


l3orunlD Mhr:?KhtTt
FRE D            AI'   K
                        '\ of ALL
(Enter above the full narrre
                                 PALA
defendants in this action. Do not
use t'et al,")

CI{ECK qNE         OFILY:                       AMEMED COI\ELAINT

 \r/              coMpLArNTrrNDERTrrE           crvrlRrclrrsAcr,TtrL,,4zsEcrIoN       19s3
                  U.s. code (state, county, or municipal defendants)

-r/V              coMpLArNT SNDERTHE coNsrITUTroN ("BrvENs" ACTISN), TITLE
                  28 SECTION 1331 U.S. Code (federal defendants)

                  OTI{ER (cite statute, if known)

BEFORE FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
FI LIN G.' I FOLLOW THES E INSTNUCTIONS CARE FULLY.


                                                                           Reviewed: 8/2013
                         Case:  3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 2 of 47 that
                            you need additional space for ANY section, please attiach an additional sheet and reference
                                                                                                                        PageID
                                                                                                                          section'] #:2
                             [lf




                                                        TJNITED STATES DISTRICT COURT
                                                        NORTTIERN DISTRICT OF ILLINOIS




                   C*'i\ Sh.,hn,rte\
                                  3licwns
                   (r.ep,1            Pcjfo



                  (Enter above the full name
                  of the plaintiffor plaintiffs in
                  this action)

                                                                                 Case No:
                                                                                (To be supplied by the Clerk of this                            Qourt)
a'       J-
              A   A\Ail ReE n/ Tcl Srt ,                       oe-rr.-t u       co'-rn-!1 c-\<rK
     .
                   in hrr\\.Itvlclqc,t\             arrrot   oCRc.rc'\ (crpc.c.Y'{
              D   \aO   tl[{ t N ST\ICK€raf                   r oe-Y.g.\b       so*nk\
                                                                                    c-\t<- F             s"dg<
                   tn hei rndrvro\wu\                o.no\ o0+rc,l,'t (crf'c^c.rts{                              -f
              (- P*iti-r p     fvto rurOlo                r*egr,
                                                           n*:,t<t.r.\b, cpun\                         o&\'n5[uA$4\
                   rn trrs lv\0\tvr ddf-l cvnA e$Ptcro-l\ &,'t i,t(.1t1
              D   TI{OAA< 0ORHERfY I o'&Ke-\b c-o'd.n+{'t uchrr3fS"f                                                 st}
                   \n Yr.s i l.At vr d\\e</.t o'nct O $*rcrq\ <S-pr^f_.lg      r. . -r
              ' *;;. ;"ilS?,H
                                                                                --rA
                                                    i T.T,.TH}-- 6uv'lnxtr*+t<)
                                                                                                                        ^.




              r rr$tU'?                                               h,s rnil,n'r-l ''n{ o PP'",o\
                                           tLiti-JtT;Xi::[.i]1,*q, rn

                  [:]:;ffi";'h:,Tt "ff"##'
                  use "et al.")
                                                                       cc'P c'c'
                                                                                    \
                  CITECK ONE ONLY:

                  L                  .   CoMPLAINT UNDER TIIE CIVIL RIGIITS ACT, TITLE
                                         U.S. Code (state, county, or municipal defendants)
                                                                                                                              42 SECTION 1983



                  I                      C0MPLAINT UNDER THE CONSTmUTION (nBfyENS" ACTIOT9, TITLE
                                         28 SECTION 1331 U.S. Code (federal defendants)

                                         OTfrnP (cite statute, if known)

                  BEFORE FILLING OAT THIS COMPL/IINT, PLEASE REFER TO "INSTRUCTIONS FOR
                  FILING." FOLLOW THESE INSTRUCTIONS CAREFALLY.




                               [f
                                                                              Z
                                    you need additional space for ANY section, please attach an additional sheet and reference that section.l
                                 Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 3 of 47 PageID #:3
         (t
                                                                      r \ N\unr'crpc\ Corgsr*hbn
                                                                p OL\C,E, ts y"rr.r1a cipo.r. C.orporc,liun
         \+
                ryFT\z-
          I DA\(tuf5 (-oUNT-l t rt fir.rr*c.pr"\ Cor-porw\ion
          5 99!n Counlrj 1 cr m\^N\",po,\ co. y:ot"-\ron
          K
                EW,
                ln hts
                                                             eUr-f i$S o S CooK Co-rn\
                                       1r..   clrvriluo\      crnA.   O$ftc.o\ C6rgocr
                                                                                              \l
         L R"!eq e_-pIL                                        S\nerttP oP De-tAo\ b
                    I   h    hrs        tnclrrv     rclrr[ q.hd\ g $Qtcra\ cwpctct\'t                r


         F't R t Uf< ff f\ F\D D 'r\< u\c Counkr,l 3 \c'Ycs A't+orrx-1
                              ,
             tn hrS \nd.*v,r\,^rl un4 oQ9,e,"[ Cteyrect\
         AJ                                                                                               g       c V\o rq
                                                                        Dp-KfiU6            cr6e \s \e.r.V \"'Ves
                                                                      ,           Co$r\ \
                        ln hts         rn s\,vt du-          I qnd    o $frc-tot cctpcueull

                                                             , 0€K*LB Corrn\ Pr.r.b\rc De$enottr
                ln hr,                \fl   rd,rvr o\rro,\    O",il O $.ft",'o[ ecr p acr\l
         Y?   Bosggtr c.HRuSpN, e,ssrs\tn|                                     oe.\$\b     coqrq pub\rc De{<n{en
     q        Krrr+NhKF.E \{csp\rhL , & r\^*nr crpo,\ c-or^po,ru\ton
     (                                                           o feSrAor.t
                                                          oQ oexcL\bc^e\^+''l
                                     lc-'". l gc4pctc'l-{
 $        ,.56n ggXU CftF\U_S ; c{ Dc-Kr,r,\b eourn\ Shcrn.Ps D€pq}-\t                                             SClf
            ln h,t rno\rur.Iu+\ crn,l oS€,c* \ €aP,"ctF.1
T RE\nl Soua, L u.t\5,,                                          o' oclb\b 6un!1 Shernr*s Oe-pu\
              ln hrs          rndrvrduc'l o"rA oPQrg\'o ( cupact\
 Uf A                       3.m rr$ , cr Dg.Ko\ b qrun\ D€g,^I.t ,
              \n        hr   s       1nc[ r vr du     r\ anil oe$ cr ol       ccrrpocc\{
\r                                                                                                 tT    Ospu}ll
                                                                       ,*   ot-Y'c"\   \o count{
               lA hr s           o   8& cr q\       o.nil     rntlrv t o\,.r.r-[ trruncucu\
               [\   NT ERt t so rV, e^ oe- Kq.b Gnrn+1 DtpwL.{                                     D<r-ttc-H vq
         ln         h, 5 o$ A ct a qv\,I" rn,lr urdr^u\
                                                            wl1
                                                        C..                       r,
 Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 4 of 47 PageID #:4




by the Circuit Court of Cook County. For more infonuation regarding bond call
77 3.57 4.5245 or 773.67 4.7 10A.




                               CIIAPTER I,1
                         ALTERNATTVE PROGRANIS
Anternatives fu incarctration in the CCDOC
As a Cook Countyjail inrnate, there may be proparns th*t offer altenratives to staying in
the CCDOC. These are described below. If you believe you may be a candidate for one
of the various prog$ilnq speakto your attorxey about gett'ing a court order to apprave the
change.

t.        Dny Rep*rttng Ceatsr PRC) - A supervised program that provides services
          and dir*ction for pre*kial, non,-violent offenders- This cornmrmity-based
          correctionnl program requires offenders to report to the center for daily sessions in
          drug aud alcohol rehabilitation, violence prevention training, literacy and GED
          course$ nudjob skitls training.

?".       Elcctronir Monitoring    (gtrW)   * A pre-kial monitoringprogram whme inmetes
                    **house
          are put on         arrest." Participants may be allowed to leave their designated
          residencfs to go to $rorh school or job training prograurs? upon approval. For
          inmates who have be*n plcced su electroni* monitoring but do not lrave * place to
          reside, you mey qualiry to resid.* at a drug heatment facility *r half-way house.
          Ask a CRW sr Correctimsl $tafffor more infomation.

3"     Pre-Rel*ase C*nter {PRC) -A secure resideatial drug teatment program for
       pre-trial irmetes. The *enter offers a variety ofprograms aimed at bre*king the
       cycle of addiction aod discouraging irture sriminal trehavior.

4.     Sheril?s WorkAlternstive Program {SWAP} - A program where non-violent
       offend*rs chargsdurith DUI and other misdemeanor crimes "swap" jail time for
       eommrmity service senten*es and'urork ou a vuriety of public warks projects such
       as: cleaningpsrhs, viaduets and streets.


Programs for female inrnates
Sheriffs Women's Justice Programs TSWJP) incorporates a kauma infonned integr"ated
madel of keatment progmrns that addresses mental health and substance abuse issueso as
well as physical health coneen$. SIIryP rmderstands the complex issues that women
involved in the crirninal justice system face on the day-to-day basis.

In ordel'to be considered for one of the Women's Justice Programs, you mr.rst be court
ordered by a Judge, rnedically cleared and meet the prograrn cr:iteria. Discharge plarrning
begins as st)on as womeo are accepted into the program utilizing a comprehensive
screening process. This enables the treatunent team to quickly identify iuxnediate needs

                                               -27 -
                      Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 5 of 47 PageID #:5

         ALExnru          uER.-{5ENK, q ot-K'\b cuuwT'l Sh<YnF oe+fYt                                                           F)ct.c,'   Lrvc
                                                                  Srcrc,'\ ca1tucr'L1

           A\ 5 AECCh, Q eeY-qb crilrl porrce trE.rtr-cTrvf
           I   h ht> \nAtvr ctr^+\ cr,,nd arPS c.ct         (   eo.pocJ.'.{
 1- T\\SrthS pET\!,                              c^   o.Kr^\\Crr.l porrc[ DETEcT\vE
                                                  cI o g0tc-tc,   I   Cc^   pr.erv{,{
r*o    --'sEFt W E Ett                       o    d.+-trc,tu cot,*,k1 Jvr""r,           k   'o"p,,tst b*-\ec,hv.(
         tn htt lflt\rvr"\"rt^
                               [                 o,n{ o Sf. cr..\ oopocr\
$r, -ARnrtnJ t^&tttt:                         \.[fllrwrsr\                                               0o\rc1 €ntorcer
                      , B UorlYren'r.l\tns',5
         \rv \r5 rn       d.tvr[.^o\         cxfrc\ g   $P,g.c( Cepc^c'\

                                             I c\ N) o'fiJHErz-N tuvtvuu r 3                      \nrvtrgtY{ Po\iq            €r'tsN-cr
rt s t.r ltouin N o
p', Pty***.6H*o , q                                Chrcc,.5u      po\rcn\ 0nQ6rc'er-ot           $t't ovr'h Arsr"c't-\
         \n hr: \n A rvr o\,'t \ &nd o S0" q''a t Co'rttct' \
                                                                        o b +h                                  t1t51rtc.\
        rV\ A SC,N                              cq            o {- *h.e
 V(L                          q Ch\cu5o Prlt       6rn &rct't
         'ln Yrts tnclrvrdu.o\ an dt O iQ-cr crt                       Co rrc"c"I1


 \rr :rohirMDuE st,                 r   s    rr"tofl{45 PZT1ilr-
bq lfo\+N \)oEs:.i r 3 Terr NEEsE
ttti Jot{tu WEs} r t S ct DeKqb Grrntf She...fr Oe-g.rF1
E      Tot{ N Do[s4            I
                                    15       h    OcKc,,\\,     Gun!1 Shetr'f5 ficpuFl De-\ec'ku(
55 5oitrrl       Do6   *5, r s u                 Juut NDt: sTFffi T&oo p€K

v'@r                               t9 c\ ILLI'd I 5        O          STRilE 'TR CO? ETA

Lu     Sl--Wir             r
                                   15 €\         Krs rtruv\Kev 1t0 sp I TAL secu frr 17 $,nugu

Mfl     BE{U      , i5    q.       Frr.c      Ma^n      -Po. Ch r cu-5t, Frr c llapc"r         lr'n en   \   €ni 11+   7 '3

W                              19       o.    Ch"*$o pol tc1
                                                 Sc'r ft12 nrs+r,.t%' e F P
                                                                            8n   {+,r-uer   tor    CPD
Otl    Jcrlt^r D0F$9r \9o.

                                                                  4
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 6 of 47 PageID #:6




                        Visitors may utilize public hansportation to access the Department
                        of Corrections or yoru'visiting days. Cook Corurty Department of
                        Corrections is accessible by bus and kain.

           ii.          If visitors prefer driving their personal vehicles, there is paid
                        public parking available.

     b.          Visitation Rules

                        You will receive two (2) visiting days a week, one (l) day during
                        the weelq and one (1) onthe weekeud Satmd*y or Sunday.
                        Visitors will be allowed one (l) visit per week and each visit will
                        be fifteen (15) minutes in duration, unless extenuating
                        circ.umstaoces exi$t {e.g., court order, secruity classificafion, etc.).
                        Visits may be reskicted or elininated as a result of discipline-

           11-          All Visitorc must follow the current Visitatiou Rules for the
                        CCDOC- You are *ncouraged to tell poteutial visitors that they
                        should visit &e Cook County Sberiffs website for more
                        infomration abont hours and nilss for visitsrs.

          lU.           Yisitors will be s**rched for conkabaud (a list of conkaband iteux
                        are posted in designated area within the instihtion) and possibly
                        undergo a bac.kground check prior t* the visit. All visits may be
                        mositored and r*orded-

          IV-           You must tell all possible visitors that they must behave and drws
                        appropriately.

           v.           Visitors mrxt also have ane valid (nat expired) governrnent photo
                        ID (driver's licanse" state ID, passport, military ID, or foreign
                        consulate idsntification (Metoiculq etc-). No individual under 17
                        yenrs of age rvill be allowed to visit you unless accompanied by an
                        adult.

          llt.          A visitation s*hedule is pasted in every living rrnit. To leam more
                        about visiting times and sche&rles, you should tell visitors to call
                        the Tnmate Information Hotline at773.674.JAIL (5245) or check
                        the Cook County Sheriffs website at cookcountJrsherifforg.

                 Visitors ferning from Iong Distances

                 Occasionally an inrnate's family or friend who is not on the approverl
                 visitor's iist maykavel a long distauce (150 miles or more) and arrive at a
                 time and day NOT scheduled as a visiting period for a particular inmate-
                 In such instances, approval to rrisit a particular inmate rnay be granted by
                 the division superintendent or designee on a case-by-case basis- Long

                                             -25-
               Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 7 of 47 PageID #:7

pp       crvtN      ts a- potrcy Ln}orce-r t 'ho l^ror[5 ct* c?D
                 DIIEE lO
                Ots -l'. 'c+ 4 l,
qq ifo[+ N Do1frl t 5 q.
                             Doc*or a.l L,tllc Cor*p,rr,y OFIW^I1 llosrr.lal

(:f    Jof1u   'bof'*r- l8         orr,g de *qrn<s    ln    r:8-r<&lb counlr/ Tnr L
>-
trwu
VV
uN               I+ABG   FRcEnrt
                                    - ShT      Ce,v<aAb    Ca,tn\ Sl"Lrt r P f)ePu\
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 8 of 47 PageID #:8




5.       Keep the dayroom area clean and place all trash in desiggrated containers-
6.       Notify yoru tier officer or CRW imurediately if you have any sanitation corcenm!
         e.g., if you luve a sewag€ or water leak or your cell needs cleaning supplies and
         disinfectant.

Items AIIowsd in Your Cell
In addition to yoru legal papers and approved commissary items, the list below contains
the only items that can be kept in your cell or living area" These items, except yotu shoes
must be stored in your personal property box when not in use:

  oNE(l)coMB                                      oNE (r) PArR OR EYE GLASSES OR
  oNE    (1) PATndBRUSH                           CONTACT LENSES
  oNE    {r   ) TOOT"HBRUS}I/T0OTHPASTE           ONE {1) PERSONAL PROPERTY
  oNE    (1)   BAR OF SOAP                        CONTAINER
  oNE    (1)   DEODORANT                          ONE {I) PAPER BAG PER INMATE
  oNE    (1)   BATHTOWEL                          oNE (r) BrBLE OR KORAN
  oNE    (1)   WASHCT,OTIT                        oNE (r) STUDY BOOK (SCH0OL)
  oNE    (r) slrAMPoo                             STAMPED E}NIELOPES
  ob{E   (u co[\rDrrroNER                         STATIONARY
  Tq/o G) SHEETS PERINh{*,',TE                    T\ryO {2} TNMATEPENS
  oNE (1) BI*{}{KET PER INMA'TE                   TWO {2) PENCTLS
  rouR(4)T-SHrRTS                                 oNE {l) PrECE OF FRUIT
  ro{JR i4) PArRS OF UNDmWEAR                     oNE (1) DRTNKTNG CUP
  FOUR(4) BRAS FEMALES)                           TS/O (2)DECKS oFCARDS
  rouR (4) rArR or socKs                          Tm{ tr0) PERSONAL PHOTOS
  oI'{E tt) PAIR 0r'SHOES                         THREE (3) TOTA,I-MAGAZTNES OR
  Oe{E (l) PAIROTCTYM SIIOES                      BOOKS pER INMA]]E GEr"lGIous MATEaIAI,
                                                  mrcfirDED)
  oNE (1) PATROF'SHOqrsR SHOES
  ONE (1) PERSOiI{AL PR0PERTT BOX

You Shall l{ot Pnssese, [dake, or Hide Contrabnnd
Possession of conkaband in   jeil is illegal uader Illinois law. Contraband is considered:

l-       Any items or articles inside the CCDOC whieh are prohibited by criminal law;
2-       Items fbr whisfu an inmate, employee, or a visitor has oo au&orizatiou to possess
         within the institution; or items prohibited by departmental written orders and/or
         notices; or items or property in excess of the amounts allowed above for that kind
         of item" Discipliuary reports and possible criminal charges will be given to
         inmates with coutraband.
3.       Items prohibited by deparhuental writteu orders aud/or notices;
4-       Items not purchased through approved channels or not authorized or approved for
         deliverybymail; or
5.       Iterns or properly ia exc.ess of the amounts allowed above for that kind of item-

Disciplinary reports and possible crimiual charges will be given to those inmates fotrud to
tr)ossess contraband.

                                             16
                Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 9 of 47 PageID #:9



                                        firAusnlcrlonl
           l     Jufiq el l.trirn L'.,r Clrrr*^^k I S ba-sn ,1 an r<rt a*
                A,^Mcl< +rr s-. l-tor 2 fa. fr., {ln,Lt) ,#,,*<s &ou//t<
                ern,) +t - <?\toval Sk]<-s, uA/-cr?k Arshh/roq
                Ar l-r r,lz V I ur.rl. F<ct$r rrn<.J bt o blw r,,*aru O {'+t.i I
                                                                 UI                   "
               f).rth<,. iTu,rk oLL{-ton for C-lu{rnnnk tyler*l il,,.i*
               i < n /^r 2q ILS( qe l33l anol t3Ll 3L\ \I-wr<drc*tan
               hn OL,., rrn-rrr'v,'k S-k^+" o la.t rn i Ar,.<-l on <,tt.tn n ktnr^fa"l
                                                              I


                rLr,rt   \d*,h^etn      rr,t)- Jn Z</ 'l) SC 6 tZ t-lc) and
                                        nil,,rcr
               tX.       -?dcrrCnrr<Frlu{-r CI^ te rln,narll* ulbnn( crstsl-,I*,Lton.

           2    Van,r* i<                W          ln {Ar< (nu-r{ rituystta^f
                                                   tcrrzoloe-l-
               -I-a, 2?., tls-c € tS'ct h\ Lh ]4^d -l-k -nr,onk UJ         ott',,./tle
               r^ rs-€ J., J,/*               a <s* k) a rd s€ I h *h D t< *-r-rc I
                                  "'lr-r,, ^o
                u nrin i^ /".,.^, o^linn cnul fu) b{    a tl Qct rJ-t<< re<, ,1, d. tn *Au
               Tu olte,, u I D, <ln,rl
                                                     Po, has
           @
               *l        all roltr, y.nl *1,ry.p.< t)..rhtfit nt^ J., PAtr' fAnn l-,    n.   /-
               +L              Ce"rl .<Srrh €/ M-ru olnr.,rt c.t,/+ol
                         r^lc,rmp,.nk
                hz* o.l Nnrnrn il* krt tloLs R.n*A/t" n/t,/er'% ,*ttcn a^
               tl Lno /5 R, t,b/te /v1<cca.T.r,hr4 fc/,"oq/ t/firlo,s, 6", k /*rL')
                                 rz




                                                            p


L-   ---
      Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 10 of 47 PageID #:10
             [lf you need additional space for ANY section, please attiach an additional sheet and reference that section,]




ur.     List ALL lawsuits you (and your ceplaintiffs, if any) have liled in any state or federal
        court in the United States:

        A.           Name of case and docket number:                    \5 LV \ qAq
                                                           lawsuit I
                                                                               /l f /f
        B.           Approximate date of filing                                              r,l19

        C.           List all plaiqtiffs     (if



        D.           List all defendants:




        E.           Court in which the law_suit.was filed (if
                                                           'l"l{ederal court, name the district; if state court,
                     name the countyl,             trr
                                               dgrc.,            o I
                                                                   tV-2r,,+

        F.           Name of iudge to whom case was assigned:                       Y r"r,^ro k--*A*ll
                                                                                        v

        G.




        H.           Disposition of this case (for example: Was the case dismissed? Was it appealed?
                     Is it stillpending?):            leW'k u*

        I.           Approximate date of disposition:              uh af *h,s ltM-L

IF YOU HAVE FILED MORE THAN OIIE LAWSUIT, TIIEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSTIITS ON AI\OTI{ER PIECE OF PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MAIYY CASES YOU IIAVE PRE,YIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FTLLING OUT THrS SECTION COMPLETELY,
AI\D FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOT,R CASE. CO.
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                                         Revised 9/2007




             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
              Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 11 of 47 PageID #:11



                                       P"e\    rn\r   ncrrrl S\,,.\c.na.n          V


   'lhe       CuUSe O$        {hs     d.^e \o c. 6er\{.s o$ y1s1o.h6r5
                                          Oc-hoVr     i5
 Con>-\\tr\tcn qn"\ 'Tcur\ r Btu,\lls oQ fne\tq<no;'rg Pcog\es                                    t


 t)<rlcrrw\ton oS ltur"qun Rt5h\s I {5i\\ of hrStrts , K.An*PP\nj)
  qt\<.tp te.\ .                          \z-cr\on             Fnc,t ,.d.. 1   -flnrg*k        Orrr-e35
                       Denc"V\onc,r\                       ,                               ,
                n I Conspl .o\ 1 Hr-.i^nrun Tru$Qr
 Or-.u\ Co er cio                                         i Fc cc<A
                                                   "t ^,1
 Qopu\rrhon Tr.rnsQer, Vro\e,tlton oQ    Tr\\<- \$    tH*p\cn L{3                                                .'4",'
 g<c-hun Q 13 I 'a* persorr .r.Vtqr.,\ Guv.r.'rnc..k O$\c.'cr'b i
'In dueern€^f ,\o $og".\ ,         d..n o\" o F d**<. frocaSs fi*s \ec,!ed
o.,nd  5tp*vgilq           +ne pery\c,bl +[v- Ann<n,Inntn\s IV /V ,V\, Vil
VIU I tX rXg$ \hc Un,\at\ 51.\ks'Consr'r\,1\ton I {-c uh'c,h \:*5t>
 clrv) eSprc,ers in evcpj S\rk- i: bo.rn,\ (bl g5ftercr-\ Cat[,)
 f-c, Sugpr.irV o.,i^c\ uphoi,l . N.\ 5\trhlk o1 *t"k"Vton I onAin^ nc4t
 Ov- \w.C* o tr on,1 S\qle t6 +\le ADnhronJ I flo V w,th:to1et5                                              .


Toro"\ br1 a \*.\ OF l\ogrrsh |\Yn4prun l\Jc,'ftonri\ Peer:, P"f-J""l
o n *h*- eatVl 7Q iQP,,e 0"V \q uEC \bZ\ , dcprrvcnlton o S
n\Eh\: at \g Ugc ZLt\ ctnt Zqz,Conspire5 \t depttve
           61V LtZ USt lur5 \ on €>",\or-hcn o S rrqh\5 \y
    U
"*6ts
  u,-sc %12 o"nttr ts ochonqb\-e t*n'der qLl)'sc t It{, '
C\*,^ruf <+.p)ict|tl Q,e5srve> \dg K'bhts 6t \nls liint in \rrna
  an*). q-f a,\\ porhYs i., {lnn.'o '{ioluf,r^ s J-(r d"ct t'r,uYton I G'n''n'n
  L,r* Crr.,6[ d1.;cr.l , 'k{S of, Sla"k i fvd"r*/ 6r*r{*15 t St,bs/*rtu"
 *,ilk
  v-,l1lls f0             ,
                        nr1ilthWr?tlwF,':s
              lr^u-! o, *rt)WL't',*L
           f0 ffhlv-l                                              r?cEf/-^r:r'ru
                                     I !'r[F, 'J t -j/vv"D r - ! L'-'-rT -/ f--
  R(urPA irszr'tl.,F t<"J r Skiie \o*g\a\rqt fur r,nwn\nnd, {,n+,'*i1
                   r                                                                                  *f
 €r.u>ttorwl i:iE,+t   2,'    I,^, lul"   U p rru rclr p/r;rn pl lvd, c*l &rr< c"n l JwLWf
   rq)rrrrurr,s    P,oseer$uo   h,   daw,1o-   la p"upr,       !   /gc.ltf,"ilse fu,.,nl P,".sr'.'larv"'"1
 ntt   jco.&.rei
                        Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 12 of 47 PageID #:12




                                                      .S\trlevrnent e.F Gcr-ir^n

                                                      'Z)11                                          {l
                                                              , hl stl{ *   Ce-tl      S   l"t"t,           ctnd
     (cpnclctn+              Iu'l",ltoia F.ui   ztr cttpcrrkrl Fi^0, itv         gu" lily i n n crFle r
    Sw,*- inq
            ,)
               onu\               chec,W OU]-.



    !             Froirrn csle"l +c drtye rny Co.c s+t*lrnt 5h<-
                 fiesgrn da,vL
     had liccirSe qnd Kfie', c
                               |aifur rr;tt<'1, htr horot rn R,otgeB,rr,rl
.i \tJ ^iir on jhe poLssenq{ ,r- s tde ot' ix y 'qu |c. ni t _f iro*i. e .{   r,.,.0

 \[.ul Resiro^d*n]- t"qizeu" CorrlLt nl"t drire L,ttll, Fcr s.rft.y feuson5
 I +old qe5[r,nclr,.n] Tra,i7s, +u puil cv,<-r1 qn d " I donl fe< I g^{'i,
tl khil, clriu,ni :x.ilh borrn,l
    ,o)
                                 CF i-t+ Auentre m '0el,ralb                                     fie5pan &,,,nt
    j-qo,"r      LcY     l
                                         o
                                                                                            VeLit cl<         in   h
    a           brcrc    #r;fr,;?il                # ;;:u,rffuo#*
5             ctcpiol e d cnd I uutr5 dirzl clnol I- saut ye"s pond,at
     ,\rt}s .
 -At,zei blcd,nq
FRrr                    Frc^n +1," rnoqllr o J *h<,ir <oi p.,)- ,{tprn
 +k pussery{rr 's,L\t cC *lre vehtol(. ,
b r btoen SpcuKr n1             0r urlnes5 Jr +l,L ct{cfcLe.n'l-.
                                                i,-"rlin
tuh,,n r fu+,Ld lospa/.Lan{- ft",i Le.r Siicte G,/(.y- Su- '{t=- ,}riv<-r
S<nf Ie li* pusse;naer s;dt u-n'rle bUaAnl {"rn l-)r }w*llt,

7         Yrr   sgo n   do*t   Frui   zer Jt,"n o,sNed fu b. luir.n                        ,fu   *b       l-*q,'lol ,
    A'il        i.   be\rtvd   A \p,*5 cV" lo *rurle tl ll.                  liotp,lnl           ,
              Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 13 of 47 PageID #:13




                                                                                            3

    ( -g*d GrJ: =-Aas,f dqn*-H:kl -his-ynhjetuui"t+t,                     "aa$r.-s'.tve -
    lpuc-nr -f--ljltiihl                                  oe!--**t---*-hislrnx---a--*--*-
       dfrL   *frata                                      h-bL-a- 6ll.nnif DeprnIY*
                       -BmLkils-rusWfuaL*
A;LM-thu                          uulnes: 'x-,.-are gert-jro +Is-bq..U-+-                       *
    t-, -urlll--be. baa& *q8--r^-elso-truo.s- iLrEL\,.;-


       hrls-hsCIn--ks
       i.r-aer@r+"naf tuab*Lsai

[-,-   I
     -fl*Lc--haeK€.d-
                      qxl--
                                       -qxdM"&ra-Srsl            M- #, o+-
-6d-Hun lrh       f
                 ,*Wa- mbxr:ahrmk
                                            -*he-_|',os
                                                        p i a -ffi        I

                                                t' --
-      -bq^d--to--tur:n-onamd-2.-

       a t,: Srspo1d4\L                                                       so&
WxdL$ l,v,n-/f{E-nsr    F   ,-ilr*h--h
*i.*Y            jt-.--6grr.
                               -Strk of   il<   <he-,e/. T *t*n Pu//e/ orut,



hrrjlqior-l*s-G*
                                                i'n -srhc,ol &ICDU1
           @.-o'nO:+"
                                   Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 14 of 47 PageID #:14




     l<   Rr I nlvot,'T ahtn f,old Mt- ?.r.nmdotrnfCa^ls
                                                  I
                                                                   is o SGfl
      r^ri*{, *{..., <^r.rlC. GFlic,- ., :L *)-ea^ r"^nnnqnzk/ hr b( Oh&r,c\€d
    f,-rr" tI{- datt\a^e. }.o A,id, Id nn,r r,fel,vrsk. { totd' nerN\l'oUZ t n€,edr
     )a or! *                                                                      *,   tnurrU.-



                                                                 m                                                             tJ
     -\o nme-,* h$m , (1F-INIRc)LZ *,r'rcl 1 r.r-lr bana da\atn.d                                                              ''

     [ln,lr- *h*r,l f\mrr<.< a Ccw^os'on o,P{gr- inQo#nu Re tru noUz
               r.
    It--r orrn lh                                    or b-^                                                  *"M
                  nr,trlr- -L, -fi,t WmttWnA,t fo,to^A/ fu
     f.            r,,n,l     lrtlrffiA,rlr,
     l.as| +"m;                ;r-*, r^+*1 B,,, h                                       L
                                                                                                       ,r,   ,,ht^ PhrFr d uJarM
                                                                                                             U
     Mr {-1 t', l\ r hi. Pf^*,, i Jh rn^/U a)(a
                                       ,,,   .
                                                                     ^,
                          U


    \r   or.s,Il+ rhp iosf                                  \rik     in nn onrlr'.n*          rrezorr'       ( n'pl,cb. I n*lr'ilon
                                                                                            .\)
     P,qr rh\ 46 l 7 *1".0                                      Lv;^l<d, -Me
                           ',
        T              tr   trtA   i
                                       ^         E)a,t   /7 O   rr, lL    Aczt/e                                                    I
                   ,
      ll tt,,l-t\ .


#
    *              ttpln 14,,                    i,.lo    J,    fhrln// hrrfui      .T t,ra< '                 '' r' n" /
     nrtL vwnu                         rlrn.h lwtl m                                    R"roo,
                                                                                                  UV                    U
        tln   u   )t-il


ffi,                                         u- *^*,ffid*hro/                                     u-n        ,'k.      aq,re   k//-q-

                                                                                                                   v



                                                                              5
            Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 15 of 47 PageID #:15




  l--\w*         rr ieased       J-sua*     ttr' khan     ta)

                                              hlwL                 ubec--
     '
         ilo-dd- &A tnber                     -u" s un#'tt'!u I -%-A-'il d-
              -anuLry-d-@-@u*
                                 d*+oL-tlcf     cgr,n_'                                         -


                               z-uhJ*-t                                        uada*


7Z  -C L-f
           ' t7- 2DJ3-,-t &*q /-flfu-ZLLund-                                              'n   /rrez
SJak-:LW n t rua,, lrf r l U nc.ar fr-anL(JMxs
                           t                                                                   lzr*
)a- *k c'lq o-€- trutatal oJLtJ=-
                 I




                                                                             4,-U.--


  --Whe      t       alz   fi'vu<L   **L-UnY-si
           vtqqtl t rt,, hrl           ?'-VteaFC,n   .   Wdlm"   *c-*);   TzOZbSLL
                                                                                   ,__,____




                                             -T--
                Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 16 of 47 PageID #:16




                            i   r,   * /ii, hino f,
-[n
      ii ), a




      ito dfzzq       anA oattdh        i
                                                                                              ,}
                                                                                         /tt
                      Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 17 of 47 PageID #:17




                                                     --D0-b2-Md-fu

                  ea-m/J/ar,3--le-s--*1,u--rypmel</-,ba-Mity*tubw----
                  *-u-qgb- r', la )hrr..+aLfu- -klk-mo-pru h & ra     -                         ry-
                          -

                      dLwWua-louol f rt 4w ' Glctr'**
2.*a-ss " **( rtol la-epdl,tff l td*+ iu- u **-heI4-
                 \,




  ndr-- srol-E+#-+-b,rll€l iw :ytr-
                                                                 I
  \awbeil4-tre{0"-uonL-,lelx-you-l


                                                                            u-w_een@l*s-
                                                                                       +*u-d-ie
-&--o{cun}L-Poa4-' --

        . fol_nY_ ENfreffn-bECAE g*#sn-*w&.r* Trlr,z<-*_-Eu,rg*--m! o act                           ct   o    ---
ft DA,.k-stqh-s*+lce-of -ryg--ktJri*fu-wvss-xghea*-tz---
*fuArd-I&-e;r&fu; -n^:1-y-qhjslc -.-A€Lr W
        J
                                            *J-AJd-ru -
l.[ r        I                        I          t -tr1              . rt   ,     (,   //




 3.Lilu-koelrfub-h*-ru,
      ( A+lrntn y uLLdp*"t-GCIfrrl                               -qaekas.s      {,rsul-,k-s/'.r{             **
                              Mug
                  Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 18 of 47 PageID #:18




 34 1 uas &r-r"' ltt st.rt1 ltsf ' ,fr rt' ' t " a^" r'eL'kl/' ', f'ol'' Z
          ,t    n. .e aryirr,^/ L glJ_// Oc*^"r^^ a/mt<'b
 "r\,
  n+r.                                           "hdFuot(ounrr/o/
                *,fulttrfu*h          'r7"-^,
 -[lru plthlff nv rEruae|s orFtcE irho s-latt< r '/r caonql le' t knoa
  !k, filn^.rvpt/- Ro-<''r,,,nLanl AonrRr ahRLg)n wnd, Tona d\CeorrOCt\    -
                                                                              .l

 \^,\-.., (\.^il ri..l<.,       rp,iu"A +6           Cor*aB)r       mq G,owrnvrylM
                                                                     T-J
 f n,n l-r^i-    hre-       u r,ae*to+r< of *}^.e P.,,^-le BoJ 6ui[o(
                           l e nnp sen)z& h                      i
   .\                                          t,.
 OChhrr in -Ihr- onrnot*q o'f n aahl rc 0!Etc,ol.<", hoArs -Y>re=<-nl-.
TT
<".f1^
 ?<, Durnlnn -t)^,& h<aryn
                      -)
                           q ohd 6+ill .\u.i.Al
 A.lmi^i*\'.^A."-         RoD,P,In/StfWdftY ilhrn llrzs
                                                    ,'
 i^ .J^t rb lnt in --l'           arr-nlr, htnvn|- LAnirirhuh,


<l-Ls t.)e /drl.t1 oly t{ ooorn", ? fe ht.*-t
                                                "l
?lnuo,tR <Jr.J,r,, 'l     ,J-n n-J il,n-rrb,r<hr,n) orrr/ dl rl"L-uisl*
  n iru^ )      "nnrl iti. ,. l,tdttcenton/ rQ Frara,uel e,/r*//"a,u fl*
                                     ,        ,  I I       ,    'U
 'j-t, ,-, . n/lt, lton . Aloltn^ )k   rrorulo rnl, ,n arra.ul
                                                l'


 lvl,lt^^ f^                                         ,




\l -T 'ttra. 1?-, rlt,rrol in*rrr*Aon olocu                 /t
 <FrJfT<ClJtnr FRfLl:\l, Ate s.,r,,,ot C
                                                 otl
 lE[Te otrTl I rn;org nrnct SfCrff<Cl+tiLefLEY r<-.tucsted -
 M" il 1.,^o irn Y."< ,xnA Finu aP u;-lxrr1Q,r,i terltr-ftr n tl<q<o[ vt?rler+i0;s-
  o    L G,,^, ,^l ,,l r nl     olp,-1.+,1-z<           ]fu* dm- brrl< &o* d
                                                rrr^.d ecsdr<                            @rJrJ
     yr",L onnd-lL,!,"*^.1        I" ,5an l-ttr.rd P <r frthr]c 3 a<r-L t
                                                            4
                                                                r
          Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 19 of 47 PageID #:19




                                                              ',ifu*o/*/ko-afuu---
                    t4-J(AudhaL*-or)'*hn        <r&-fu -
                                                   -*-hntp         ary
                    ,liuluwLrho-b-uLLst@t*ouagi*.s- ja-*y
     'Ei b,, d yt&t"rilsbaddgr--a                                     't
                I
                                              '@tWud-ttua<--

              fc@LENEtrleYIH^qe- EeM--
eS- Lt-tL.&anr1
 iInercl gt$*a-qr- u&Eleu{Id- qv' D<,vsruK coqnrl
 MUnt$qA-pre CouE=a-- c- nuli W---R+X--gI {r> P.rv'vJ&--s-\lr
         o,e fo S.g- .$<se&t-qmfn&-f-- glLd
                               gtkr:L !-
 - U^nadreArln- onrI-LclIULBIg-N-qa-
                                                                                tVW
:@_.nafS*rep\4-un- whhT da'spt\ *',' de

3e ks    jr4ru'fedf@PfuD<y*sj:
        o"

- U€rcn\B CorhEy/ $NlLThou' i#' '^r<-d sc\rrv*n'\
                                       @
                                                                           Y



      4l^ntL kyal-oL
             Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 20 of 47 PageID #:20




                               ,/ de n,,lilz ,i
                                                                       Ln ,n        [,
                                                                               "u


                                                              lr"t A berqtre Lo bo,(s'La



l-l't- . Arou"d   t'tov:c   ,.1,c-r Z4 !,   ?p17    l8 , g0
                                                              i. nolT. *t Ftzz C"-




                                             irr.   oP                                   l,,nn   *,   llrori^
                      Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 21 of 47 PageID #:21




{r       n\ r.: frv,al0rttern h/as        by *dt ,iniihoth's
                                                  dor^<
 l4NrNKA-rIS, lvpNrAor4tv-Vl n*up.eeN'rc5t1 1 S@trflilt tfltrrtE"/
 Alt Resynrvd<nl6) in fI''',r fucond'T<.&r o-€ t'Jocunen4; in o*lcruVl JD
  &tvcr lhi,,r Frorutol -t o{ lvte frolbd^J$n t w"th ort? (,cm^er\ t o, Chal<-

 \5 -I- (om-ano|./ br+A ftt/rvt,n', shu*rv 57uc'l6zr otrt/ ft/4/u6,2'/1/Ex/ f'
 Proalrcc 7ekguttLo o?H/*,nil fro^ ottl /t*,,'ci. 3 ??eZ Cw,4 vla
,lit',ty o { ,f, I|sclickont ftrt,t -Wn-rranh s'( Avcrrnclt{ and /foy cru//
nroi, Na,f             ca..ild   lt V {?tdlgi6s ',^ 0t 1yo-h+t{ Preg*lma,l, ar fefyeon-s:q

''lUZ, ar{cli|rl r @n,nz*./nc,/ **rSatwEfiTLY Pr>,lotc< anl /k
 Abo*c 61-U klnitslrr{ors - A.eSP/,r"t p;nrlucc *A"i" 9ct.lf
ftanols t fltlmbers wriA,,t ,t Ccrbrir, e/a+atn/ a/ &{t a,M 47""t n' dr#,,o/t
Gnrwr^{r21 ]tV rq&l[u be dqrusse) b,J"fl *k : Aas lro^ r,, /c-brtl-/fc
 c,t; h     li          ftrunbcr of: AgQole,vt{S C'l.J'' d.+Viic /n/ tytlr,/               a/*r,e-r,^/s


LfiL-€,'/zol *vzrc,/ Aerrrnuls h #. LlufiT:D snrzs fEnzrzr+L Disrr<tcf Ccrtal
+k l-znouals /er^dcd on *h forryur Oer*t6 6-oultfY e*{8, #fu.*Ev|
d.r^ furt*,nlant ftdnn)xfralor^ FAE7Ktc S,l<APtU .= a/s' to?#
Dct<guhAn o{ A*Wnt,l fro* (:tn krilc/" STur;r/,6y'ttt, (,rn,.l krsfi,*t/*'tlUfrU
Culla vvl h'tl,,tcz,

\q       IuU, Sr"r ,lL+* t*t-s oSoiyr clrflo*1<s k thkd tn do ur*l{t /-
                  ,
U,taS an^ai           yd in Waryl m"l 6l                    Lot1   ,   *hrs   t5   tYvY?or9\'b   le
an   l   uS Cl.ecrr       }o b€       innq i n thc Na P rzltr\4l tVr.L( r No frnd,,n5,nrnf
                                    Corrs*o

Ft*-,1 t tCai-v.<".|- rVb Arr^r.,yt,*^"h C*o drgn oP rlU4M?Gttlifr/ euf{ ln Qrykk h'A
vto [oluv',   s   .




                                                      h
                         Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 22 of 47 PageID #:22




    c)q     [-<n. n,J^*L        LArur*tcl*rkr ilAtfreglvtza y' a-/*                          / , n?,hn-a a
                                                                                                                        "
    {,trA rtQ Ara,rna /t Jf,-/                           /tt/ttr< Z (ect/  gl berna &"*Cd
                                                                                    ,9ror{
                                /                                                 r-/
    ). hul                          Aa.vtnu lvltJ /Llm,'il+n r,'orrr. f<-rs as /t4L/  1u.'/ la
                ^rr7                     I
     ?a (, ti, n n/+ t, , rr '+r, b)r- / - n**duska                             /ru Ph ilvrn<s enil          P   tar   uas   wk .L
                    tt                                                                       u         ^,U


fuLl.n         l'7r<,o,n,^lanl- ruffi,LilA.k v r\,ref tvLu Ol, rr-,hc,^ < ffi
                    II
    ilniAmt
    -n,
                         oC r\1rr l"*tn*wnn)nprl- rta/Ll- h hc yvLI ouh C"Su/ iy
          ) J, +L pl.-.u!,on a                             c,Juttha        a     fu,ao ol        @nla=*rt
T
     6roro & Lt<*,^n|*,/ C*r<l Sanf oc/* 6zsnorrlr**OtF/CE otr
    -TI+F oArr DrErqlDfrz 1" rznrr-<ca/tnr aQ/rt h/r/q orasna t4<
                                                     lu/
          f)n^u     tr'ra n r   no!^r, hnr^ k        &r,ri.r,^,         y\4.?   o€ vvwl rlcrh+s 1" ;Ufu
    ^f
    n ^,-, tL,J.           n'LL',,^^./;^ r rrhol     f)'Lr.r)^,            Ao1,.or    )r"tlrl't-      t-'rJA,!,        +kn,
                                          I


(t        [4'1,^ h (orvr +Lin F.rru-r]^ J4 .4oo,                          lnt unilt,
                                                                                 Iurrcdr.h)n.{/*,'*
                                                     '
      Nl.<r,   ' f.Q'.,no L                   alrtp < tn u fioo, iahan on *hl r dlarrurrtk .7ko
    t)ce Ctun1i-tL€ n Mirrq         li**t Rltn cluty,ned buI Uilsh.rl S{przr
                               ^"C ---g
    AF ANv(-l(tA t^/. llNrrYD STklTs FF-otrpLL Aeslr<w--n nA^)K< oA ANV
    Cil-lna v^   .s^".,,^^i-l--o     ,   nr nrnc,ir,-R *^, ,nL . llll nr, bonbral lnnk
                                                                   r^                                                   lfuaht-
                                                 U
    ,'lo'lJars o)t^; itu nrr/i ^^)vntc)

{Z *ll €mr<tqnt AkRCnfild Mpnlbpr< aft ..i,+h,r/ a*furrfu ," A*s+nt
J. reo.. en)r"*- l^ a) A aP uvu huswtt* .-ik Mm*,rb*rLn &/<, fr-| Lrl
Ir           b olat +t*^l 'f*;tn iq a. Amrqon Kiqhf , a.Ld ** t-frr7
          nc-klrr.,r,r

i( l,tr,t * n, *,,rouq D..-ti;f',"J, Dg Kd.l-G Ojuwh Mawtc l rrtuL . Atitr
ts N[ll u Gnnurml I Ar\ Co;U.Kt oF Rilarr-t> "

                                                              II
                 Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 23 of 47 PageID #:23




                                                                              wYvtL<-   *nn,l
                                                                                                ",1




                                                                              bol|'

     ar'rt \-t                ,r bru$t" ,    Agrr\r,   a


                  rs5-}ibu o{Pcnrc-"--*




f-
t-
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 24 of 47 PageID #:24




                8.   r{t?, -.l-rect*rnZnt-    }r)r   rn

]'"-\\rr,ru \\nom wtr      r                  rt=cd d u Co.LIJ vra                      wlov
                                                                                  "
                                                            h", Ocl<* 5 c.n cI
  *rl
  -\    t^Jas -the1n
                                                                  eV- Seruu-e
                                             J
               Drove-          \o       D



                                                          \t- T R<rt,re
                                                           be {te*\crl



  T                                                                i\   an   rl    u: e.nrJ-

              I tonv.ef \\U,        ?   ltxu     h uenn
                                                                                  ,\
                                                                                   \n




        u   /i*. tn 7o/6t Z                 h/ds tust 6rren         a i*/"/. z           D/ace{
                                                           lalae
       Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 25 of 47 PageID #:25
       t




qt           T      tilrhrrl ,'ooll<.r) frttrrcsL) +o io?-pLk ffiEg                r,tr{h
       -hr..        si r,ra€zrrrS ,rl'* lrJI*' ,< Res*^obwl Flo llr, n'el
                          I                           I
                                                                            tt   thn /rud
            h^)   q Ve\nv[t- TbwrJ unl**,[u,illh. l- tr'r"tk. Tir]rtr.k
                                                      I
 q7
           Undr. \ho,rl-, dureasst anJ     br.rcton f ,ba,,\ h qt,)e -I+^"
           rkhoL. k yvrq brotl-e.r D.rrc.n St^-h Yb<x *t> n-il,*-. tl
             otrY 1|.,e- irour'rl...tl bu &rccA y^<-q',+l^,"ltuh {r,t',\*stnt
                               I                          J
q1

        Yk^ ala '15'anoo/ Ehhr,. t ,/n nrttottr+nl
        N //4 oilL t?rr ltrpl cc L^-l h,t t lr* f,*,, hr.ck 4o
       haf ar-or/lrr.r*,* /ru no frrnr y'tn-( htt #r--t
       'J, r,r.A/r'. fa-4.q/ /t1{ hlrn-.1
qI          T      ' ,a   <   <lr / tk-/,/ a/L/,/ b"rat<c/ aaa rn    /,,     oo I t c.u
            fn &sr*,. NiMTTbJ^ T ri)trnLr,l'/o ,*j.*'h A,(
            €rlnr,r,isb, Sol lhllM,ln  , -Tln,, o*t,r,^ trirctle
           +r*                                      "il
               lilclrC<h,r'(&, Shr^*men Orn=]),-* e.ul Sho,,
       I +"*^a +&J(c+< ulh, T \,r,;te nubl{r-lu A*cjr,.<,,t
          is ,'trl, W. ahul *h,s llech)ohtn lru. b*n
          hrailn^ fut A-ll l/rL ctbove R<<'trytc/ra k

lsll          On Aronr \ t3,,,2-.01q T- tJas hou"l,in, qtth hurril
             anc,t I'ern ouf o+ eg.s 6n ?o{+ on hlA [sfc{ . J
                                                               ,
           (,rr, q 'pr,<he J rn lo +^e n or\nin * lut o t EJut rc n
                                               J
           Fr<.aFc^       . bqt qnc\\ntr   -SUV.




                                              lt)
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 26 of 47 PageID #:26




                                                     P Ho\slrcd, S\reel               +G




        t^Jul                                                           fr
 llq   Gnv<l.l&ncs            and o.\c i e* $^? brrcls l

                out      oS



 \rjh\z a- aunr\eA            on   rvr,.l   $r<nc\ DonrV*\r)a
                                    f-      \6V( o. h&rr , hbeut 3o          rn   t

                                        Itcd on fJonr I(e, , li-. h€nrd
                                                                 tete   Cu


     - aSf<ca r,Jho b""!.4 rnq bc ind*i                   anr\   ,T   r^icL5
                rsilcd
                                                                 b+n Drs{R            tff.
                                   ho   sard h        +{5\ t1"L u,i rrt alpru) ar.rrl
                                         - Kcsooh.trant
-f   a3r<ed.' CP      u cr'nd. BgU \^)\^'" lpgl asml.t &
                                   Pb          wa^r i bee*rrn"e
      <lr oqqr<>t ive-          ac\na as '[9 +\.{rr hr^k- doln<*
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 27 of 47 PageID #:27




          I =      sqr'd,     i(o   uo                                              suo+tvsor{

   htl*          r,\,,rrlai              r T. €>zotcrtneJ 'lo
                     # <"tn-rc Ck*Aq iS no *\nv-rr","t 10 11- her"llh
                                   i.      \Lrr:-r^r 19 r'o wrvlu/liak
                                                      ^ ^d.

                                                                        I ewn \$o,, rn

             vtsor Gh^Y),ne+q anriqnz/                            I-  ask<.o[
     tt                                    1.'-, rrr,c-   to      S\cn odt-                1

Thc                           Fcsoondr"T Sbh,{ Doe#q 1urc)



T+         r^J                           n ho\h, stdes o8 rn

                     arce     an4   rn4/   P#oIr                                n   Anstf.
                    a hl brii                             'olti
                      tr')ct $r     htm,    lck utnk tlurt as a PU /Y'
  Paltcu         tnfineb       6lherz lto t CareQo'( and lrand lel                   rv

 H                                         on tvtr/ uJrrcl- brust*t anol lu*h)
        Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 28 of 47 PageID #:28


         -Tht- C,rnCul6qon oP            b\rocl oFS. f] h..d. brutses
                                                     .rrrlr.l
                                                              I

         oh M rrt- trer-k d.rou\ o[p. s crrrt<i crnrl C h e9l Qrcr.n l>zaqJ
         <+r        ue\t Savr ro.\ |r rrr as b,                   elrScrc-e-ng   c,l"tc[   $t'zZrftLss
        f"o*                 bL,eu,s +".r,t-e^   k   +t-' n.i.,t   -   /4a tkn*L 1r pernnrA){t      L
                                                                                                         rwtnb


lot \rh,rn                   T   aF (,tln Di($rcL Pot-t(E STFaI\ON)
                                      av^ntvcA
        T- t^rcrx hr^ r\ cu$Sed k a lrenc\ t; rth no fesV noo rfl
        { I.euir<z+r.,\ t!,<-s. ouP& be \at<<^ ratC ,3 t^,cLS
         '              l-       \/

        deqlrrrclzd
            U
                       bu ^Toh.,noeJl \\* fuv'rervtsor Calt ihe
                                        t
        G
                   t(
                Fr,tss.J'l Sler\rrs, -tr\"a CuP0 1 wi\[ Conne o FE
                                   J
         \ C \lau   <+t^,/^! ochrv, \ t K" o. Mur,r & ncrt o. !p t nne V
               v-                 .J
             \,   t\k             Plpssut '/


t;o7,                 Q*Vruf f MoSon \\-^-sk shpocl tfe"e
         Raqrc^ou,rr{ls
         r,rrv\ wrrtchal +t* verh,rl abtlq, e bq[1 +Uur. sunervr sor
        f w-o"rcs\<"[ -{o bc latten lo t\^" \\sn, k [ * wos denrcr]
                             I                                            I


        bu Pfi\ NV I ltlrtfot0 t",,1}..t, SAu '{vtL brusad crr.J bterd,n-i                               '




lu{     PH\Hlu ConQs.,r\d Mq floonsln f:B+ek tel*nh:fuofrn C(Lrcl'                                           .



        T gr.plarn oJ la hrrrr *t*tt 1- uut n &nsulanrt r, lvtrn,?:;Lor
        S, '*hr [vknnil', N*]-lunal P,cn*bl,c Frda{ Gsrc.nmefit arll .n
        Ahonq iru.\ Arnrn, cqy,, /ljc,f bn ul anol 7ol Censurg h ilwror*
              'c/o
                   nrf lcttqott a, /stat u< afi.q of Mr/ ne/l6. an/
                                 Cn   n^ *AtA    trumu)t*/r;;                                                    .




                                                     rl   r
       Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 29 of 47 PageID #:29



 tlo       t- \f\A               -thtwr
                              !:nu Nzu^4 tg Cpr'\ S\,'*V, Z/ an/ r arr?
           ? u..R. a,tt'o n +o e.,L; t .5!. o tJ         {-{^/ \,rjp'el <h cn Cn n<h ,ot*
                                                 ",. ".J
                         I                                                                                t



           is h+ T on& +6 ol+as< a&Ircss fnc tn vnr; hnk ,n*l
           lr(.tn tr '
                  J

 nr
           =    r^res denrcA                       o
                                               phmre Co,.\\ + +.e Mmntsh Verr;.rcr*n
       &"*^I,fe                     anr[ ,le,^trcA froot , T. d-,d hi t Consen {
           +n 4ror,--.,n,nttr",,
                         \)l                   J

ltz    Sohr,Doe*lo &                           Mererncry\lz? t,)ho            \soh \oc\t u,o ,glatd
       Vou onl,l  r,rt .Rd ararn,l 'n *, t^rXeni'uou do os
       i sb,.H'lt L .*s in *herc \odt-,,^n t^rr1-h ni Ma,#r."^
       @h                        Sr       oV<f, -7Zhns,
                                                                     "rnl
                                                                            No pvurw c*,Ll

Itz il,hn Dc,c &tu olgo rz$rgea                                  h   {qy-" rru- {e> o hosrr,tol                &r
       mco\.ucr,rl }v'zo,lrnsl              |,         h   e aleo clt<n"'*rr"decj
                                                                        U
                                                                                  mu tdrn, fu
           o"rul ct,ltt une nqhls aneJ us<A" J1-- lJqrJs h, D yl,t s lto h1€r
            Cer         ,\     Sl,lo'.i   ;a       ywu      lolahlu    I
                                                                            wl.,o^      tt.,   no'.l-   7,
)l?     T- was tal(en +o Coov< COUrr,rn/ SY\\L- Ka<nonJc,^nl
       $. o bat\ h*or,n,^ qrd uuG* nol altu^rJ tnlo th*- ut                                                             (


       ber-A.,,.se-            lil.a- \ ntr,;'ir s =ius !ct,n eJ            vv1at-dtz   yh€      no   t       oK   for
       C   tor,lr   t    ,

                                                                                                               .....*.A.rr   E t),6*   M

l5
       =-
               urqs 1\.r^ \uk<n                    h
                                            rllasr h[rrt.tt]i - il;"
                                                           I$WIE CotftFe\ff o F
       fesrror.do^k uho rrrlso rrLt<^eo); o^*/r' w* aolodurJk
       rnCcttce*l            *nfrh.real        ,.fr-         Lnrurtr5; sus 61',,r--J, f$rJra*l,t J"tX
       X-cory s
                                                            ld
        Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 30 of 47 PageID #:30



 I lr    f, *hwn rt-rur,ra-eol +a rJ,r+r,c**/, h aadth./wn,,trr'
                                                             lw*<-
         h sh-en art//,ou/ a rWe,/lraEs rrtAt/e tnrure/
                                                 tl
                                                        c,nl
                                                               tlt
         i,^/14     / f4          nn    r/   tYldrwn!
                                                  L/

V7        uh^[r-               ut @Wmt,Mfl CocrKcr,mry bzpnRptrh)ta?
        C,aRAEtttM)f            tilfi.s S/a,a+Z Bt//n,n   L Ru/nrn
                           =                         /
        f,"n,r<,n /1 frq'*l       /T?.a Uos. L .-/r.a a/? rles-r/z
        ly'tt/ I o'n.r, '', l,rrl/{. TOrq D,ty<T-- fzesoo^do0ru+' 6 regrh^"lk
              T                          U


ltq     .T  /urr,) Ja ,tkco ot1 obrlut/ trr"ud frla/.lrcsgzr 4rr, ot/cr &'
        Ue?A,m/mk L^ r)atn and. UaKCOJrdry DfzPk+{M€Nf
         Of CO?,AftlrwnS |{m d,us ob.ed.{A +hz av--rJtr oS
        +h.e y)en"^}+rer=t
                   I
                            6P firol-,.r_

                                                              -t"tks{,ohrn
 ILq    a         or( c^r'r € nr-.,r,,^,.kre\ Vermc,tu.
                       U
                                                                             , i^*.-t-tnQ.slulic"
        &n([ rnotel tn ]t", shawers r utln,c]^ arc Unhoufar'tq-bl*.
        So\ol,rhovr(.M             t-



l).0     lI       { ,tr^s Shinedd             unA., +h [.)nrrls!.,r., rrnsv1nrne,. o P
        Cecil          O Sh*u           tq
                                Df rtnun CouNW Ul+\l- - Rr-*ao^r1**l- a<
        nmo€rh..l
          rtV      tirroulh ]|,ArJnn Crrfl .("v'h e I 'rr,' e,e.\t?rl {rl I errl Sl^"^*i,.
         o hp' [tr\r^ri,[ Flc< ln o^nd l\l,ao r] Fr<r /l'ltt" r
l@tl
 lLl      Nu"r',,      r,tq T ura( 0n q v tdto SF rcerr befor
                           I   27 , ^
        I?S r ,lnilanl Dov^shtt-l r.tjha he &,e-x# l.-.4 cr, [l v,.t                     L-,,,,

         Mrr C-crrnp!-+ hnDe,lod-ton,{hou.rr[n he anrt tfu rer-or.ol'
        h     c   l.
                Ireeh o,lnn^ur'rsh rshod oQ Jnnu hornne dealunthctn
        ontlr vrlr,!tnnn\ S!tu{-q,q vto\c[]tru, n^"u' iclat-rl-q d Cuft^"l naf
                                                        lnl
                                                              Jr
                                                               t                                  U
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 31 of 47 PageID #:31




                            Vt                                                K, n/Lh




                                                          'n
                                                               t   .sl*   b
                                                          ;1
                                                                          +o ro inder-


                                                                               "a-/
                           /               /r     ze



                      /


                    a{
           "y'ton
                                                   /ttz                    -4v
        Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 32 of 47 PageID #:32



laL      Mwhennny' n oroLer rb atd */,.'t-
                                     ,I ,U
                                           r)h</r,/,,hoh aqat/)
         S*/ a b h,airn bonol n f f,t dn toyT b
         Clearl,t b,n                o [,n ,rr*roro/[ de<u,# /1" Ftos*r,r oy'er
            ll   ,n"*,..d< nn J.k ,{]-*t,,vv,tr* Can<lru-/ +o
                  tr-'
            redrsse my bodtl unfurThw.tl f)arr<. u^ &-r.ro4 t
                                              t

11-'7    fin      Sl<
                    I
                           lbta Z hra,t nuhbeil , /+<y.,1 /r/ ^a R-/Lr-,/
        tud              Aolbeol     by 6 deia/N-.t / n ile lcu / at /
            Shq                $rtlrJ '/o rarale* vu hhnu a, M k hrno (
                                                  v
                                                               ,//
         ndn{s.
            U




l?<      Der.uBcalrnyTA{l- fllftt Qa,tlt-dtk wnd,w rtrLtnt,^}"
         lyudrca,l emerau,z,/ arv-thnu/ &rotk wt,, ,rttr,,),,
         )h     lt'{Lt( t        7    drur/   ,e// lr:c a   ndl,r s€ bh   e/l   '{/"-'ncr l-
         n\ u k,                 1o nrt derptl+ mu *taT'rQcu+l- hunz(
                               f -t              tt)             L)



llq     D   p xptn   (ouurffn-tt ha< ho @di Ddo* rlr,lort',*..
        A'r-\ Se< t o,ncL W{uczsq fu alte,t^t r.naJo mqk*- ln,u
        LqL dBCor anomlment" a/' ,9e* an fror)rttn*;-or*
         , ,,,,f n o bad" f rtecta/*L 0r h4,u ,n;;      &rru.
                                            l/'I
                                        nrto.J
Iat     lh        oa*lr$ed I          censkd nergn d s{rr hfus              yto.),r^/,in
        UlLa**1,1,                       [Wnrt //r/,o(hn +h turznutt nned,taa,Lio
         0)r ,r'r        ,,r   r n, -., urD/- ar;l < d ,<J*, Luhrrl r, ,y'n ,nrtl z-..€
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 33 of 47 PageID #:33




                                                             #rn

 i{    uA         ,/b


      I
  / ctl.to
 -+,
           o
            I                   h                            h,t,lrrrses ag /4
                            lwl
                                a

                                                                                 J
                  . oP          Cl   t//   /

                                                        h
                                    nro    {-   ,..l,




                                                                   lr                q++e
                                                                               rtt
        Constrl         rtN,l   dns^i                                                        h^
                                                                              c -P      tn




                                        [,r*fis, /o d"o.;
                    l*)*"otob oiqhls i.^ *.[<- arwwrto t ptrlfionx.

                                                            la Ct*n ,f fk

            ttv                                  cr"brvre-   sf,P,.lo   ls   1,sr, ry
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 34 of 47 PageID #:34




 u,th'ah Sbhu:e"J-le-t U*s rrc$            1o DrDve

 +€ axtr
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 35 of 47 PageID #:35




                                             ln j1ru- r),y.ttnnpi1.lq $nt;etrer- *hr


         nh1 olkr         T,rnrm.,,      t 9ol< unrl r,rhprp n llor,rrl L'r"r                                 I




                          t^i   ?,v^l   hl    /{OA}Ar)   mLr?Ll   rq.rr   T-o FI [.]-     -l-o    h.,   .l    i


         I
        Cr   lr-J   C, ,',o   Q   *




  t   +h,.1
                                                                                 I
                                                                                     ^,   no   littl, lt,a;

                                                            /st a/) /I*ro-

                                                             /no/ b,            b+    n   ch




                                                                   /na .o Tn n
              lia E   h e.,h
            -7
            Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 36 of 47 PageID #:36


-fF
      tql    Olrri^
                        "nlrl it",collq askeA Fa(v,y,rnd o,/t-+ s rnT ll*r<rlpnww
                               Si:rr-
             l*gt^: ba-( +- rrhrlJ (\^, r.\,, <. ,Al o ,-',n,, r^^, n r\ <h.o -l.k+ n
                 U fLr l-
             S lc,rlp                 }\^',   . ,t     r ^.,.^t^ ; - *.,-, -r r*p t,, r.gl- .t {a,
                                                      V"                                      ,
                                                                                                  I


             bc fr,rl gvtt-          t^JhLr,"e- go-fu, and \l-e- *old vv,o }ee-crrt.ts< ur*l
               r
             VC1SS a lo       I op   B   Le*l'P o0p l^.,,fin          t'm, r-,   r t*rnert,ryaln o^r)
                                                                        t
              Orr€rvcnce-g Uou bLt.-a                 orl Ner lxrz
              U                                   J

      )tR     T Sul-<Llit.^l), l,tn4, nah hrJ, lf.oAltzc/ anrl /*sst,l,,r {*J h,,
                          rr,(
              (, peno L , ftsrtnn,r/r,n,4< %qF ,TrAm Dor= -& M,A
                        I         ,
             l-l ,, [7.1.q,
                     -l
                            t< nn"./ 1l c"


       t*fi -T- t, ^. dentzd adeai,ra,k €mzzazr*/ ruil2"/ e*kttian
            a< ,<b/c/ aLru< tl 4"H z ,lL Lu* on aP{,),"ur/
            fLrluesln4 ah 6,tcr d"/teL/ mdr&l u)i,* du, J" /L
      t(g    i'n ,u rr, I C/";^-"2 lo< sutfrrce/ f n /h ,Da"< * o n ol
            ,a1..., l, flerm m.a,n t l' n ur,t ff np 4rru*c J
                                                           r




       Hs    [t\o,^rr] hu( (,ri,nrrnnn<rl h+Sr                        ?esortno)olr*- [na,nsa
                                                                                                      ^hl
                                                                                                            trDv/
             e# 1t        Ctmh'n,,      l".l-rr,r a P Cl oi-o,^ l-s I H,
                                         ,,   -   V ic,

            Ohln)w,rtl- rlAAtr      L ht h7. ,^tAi,h. Ar,<rr/ o7r fuJ-et,u
                             ut
            lA, 20 t ?, o,n d lu o s anni nk l ton€ltc.l- (ar,*-<'- t/ d.r,e-rb
             hy rh,<oAon             ,



      IW     R<<.mn olo^      t wfu*ufrAt             w<^      f
                                              {,, rPlzr- a,nl rrx* t"it
                                                                   ev-e,n

            --j ltthksi*n',uLrro'' * 0 oluumznh *,oT
             ouc<h'un"rl m€- ttnoltr nLTa./- cL.5 J. klr, ' )o r/,,o-^*
             I                                                                              J-0
            Ahil *lnn tyteuer ty"r rno )

      tu                                              .)u
          Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 37 of 47 PageID #:37



                                  LLdtlran   J //o, rn<

ra6              On wwclt lQ,Lol4,tlLl71, r\Ac C\cr;vnunt
            tup,u.u   & +6 [ oF+t.z o S t]"ue C \80tt tT C;auvtrf f\ E RK1
           oC                        +o Aar*a.nnl y1<.=,n,..1s, I l,,r
                     /btX,n-\-ts COuNf'/'1
            S" tes,0ondl"r,1s onrrr o$ o?fice , oA+ orE\-{\L<,
            ar,\6, StlKf-TV [-Aof$ P Tn $srrnr"hrrn uoh'tch f 3
            Dubi-e +. bc brro Mr:e-d $.o"n \\"r- S,\-c,
                                       'I


l<L            :f.    ?A,s$ \,JonV          t6       +r\^,2-   oQttce oPfnEKA\-G        C-cur\)T"l
             CLenK\        {g f{-\rtrv< *h. gume rn$crvrnotro.r -Y-<sesn\"o.[l,r
           :L t)hz     \)d
                           46ff-h     {hL r\rn orarnd and unA ont.l oiu<n
              Ee-,snonde(r,'* yvIAunEETJSos\tls OFrtt- oF a€( rcr-

I   t*:       I o.^ hq *\rs to hdr<lre F nf,r<r*rs cour$\\Es C\R.curT
           C-our$ p.On rurJt ShFlr\vti c\"sst6$-1or.. no\ Bov0DED,
          )h*3 oF otrFlce Arur: Ettlcs For *henn o$e no\
            On -f,I<. qr"ct          ll,eu are Cn,rvrrnr:.r,\l$ Mc.tFz*sqnV
           Qer \h1tvergt ) 8onJ,n/ Coolrc,
                                 J
lqz         h,cso^^Aa        fil1s seH-\A)ERTLEY               f"rd Avt4Afb ho-u c^orv1rnrtnrle)
                *).,s C lo-r vn<,n I f)ar,l Ftnz ( olnd Co=t t rrt n,.<arJ ,,nJnr
          *)',c."1
                                                 I

          Jhre" *, /,,.rsS , Ahr{ Co.rt-ton x, tf a mom a f -;/t ot .
           fk'trcn;ln2.f     ltord,         hl3l?-hr<s€-h*./           aS /rtn/u,ra
                                                                              ,.J     h?U   Qctn.c

          *uer)
           I
                              ?L. Orelor Jns{rant-t* rtnil rs
                       orzfur rt*rth
                              ,
           ltnnrate, lr Snel/erJ a5 Cnc/L0 SlflU onat CEett
          Stlew{L th At.uc*?rrAr- LErrrp-s
                                            ilr'
                                             l/
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 38 of 47 PageID #:38




          t/ ls, /harl                   Orhfioa I - t*r<;an / <rt hlo                         1



                            {uro I
            hcal ?-rror tnknAd fo" tr\trtrtt +d tvc anlL                               t

                                                 re-lcu*ta   n    s hr




 f rnu ;ec+r< d
            a{ r.nLrn }ru                                    /. uto /a-{tct
                                  f "lk     O(Prr   -.

                 {,
   o F J-l+- ltrrh,l SkAes bn.shh,hrt                                    lul-r^o




                                tV          'lo^ !' f          \ \-tv'r'5 6t   'eLto       5
                                                   "
 b"t     \<wrurrn"{   \',1 anrl tr)l,\\lrrr.ht,q r?,onSoiv^ (r.rzr (rtrtJ,en
            r -o? - &*horr                               \hz-       0-Yo rnrr^
                                                                           r

                                                  Icrt       nl    rvtacl< ct


                                            +
                         *[r                                               hcr

  TI--     ,\a+& lr"a"o.ul                        r   rcSrJon d"rnL:,    &
    ol                         L\a,truunt
                                            "T
                                                 a
                                                 boinq           Grrrynerka
                  tLt+h                  ,t AruU;*/              A,leqw ?e,resn                    /
crhz.(n . urhrch          (oruPtruur-s   \€ Io rogol l- tn
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 39 of 47 PageID #:39




                                                                                  d,
                                                                                       'cV ri,   n l-o
                                 h oS +f^{ So.r,.Vh ("rv) prt''o,nzUnc,rr,t o+
                 t, U,^\ror.' $o \,\..- Un r\<-o\ S\e\A-€.= ( Y<-wuhV
VtOLcr-.l-,'"rd. N                   Y ol l'b fowhku'l-ton
           C *h- 'Tira.l-l n / n                               P /s3b
ND..'e-*c- c-|c              ,


                                              orwrvt   l/r,t          tl/rtrril   &610-t

   fa,rm*nl Cca/                       ih*/, t/ bu abr*s rr,.a *hvtr attlutrt
  n 'PL<-t,                                          Ccs   r   re,   c{ o
                             /- arr{ tA
 a   tr   au{l^rt rt
           0 <r, .antl            vt

                                                                r   tu n<-e)t


                hrn o* W l-*t. Anl tcl* I s."-Ltun /d aF
          eon   i   J-   r'/-u   ho
                                 ,r.h            +
      @y\",Tfu,+
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 40 of 47 PageID #:40




                              a,.o^.I rr,   Ll,cfro n          Lorr*[   q gt,^zs'

             \clrrnn",,   {
                                                        Li\   rnrrs |orl- lz.o
                                                                               h




       "'"   I.
                                                                        Csrn

      'J"^   I


ltu   rh       <-9 gWto*./              \.d    +o




             Ftl




  I   Kshuc.ik< |,orrrha-t Oov* 5 aA-2,
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 41 of 47 PageID #:41




                                  <) tr,lc-lo a e//              .




                              ,Ib


                                                                          / */h"12^
                                                           +
                                                         tn dr


                             /*r/         dny'                       thntcs
                              /                          /




                                    'l


                                         tel   tr( / (
      Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 42 of 47 PageID #:42



                                      V,;'lr,*,un. llr,Jrr *lne           (l   tt lPlL
                                                                                                                I




t64        M tl       <J,t nrlarrl    . D,r J-lr {ttrvl u*l               , )to         , ,.rr,/ / )ru ,r,
               I -                                                            u ^r"l-u
                                                                                     t-                  /
       onel'  rrah/s ari a// h./ /" rnu kl,rrort , f4il b1/.1Ar.
      rtohl-< 'rr, /Jur-/ r,r/,lr , /ritnhh, , r,llt h )so,.* /,on
       t{r-, lt-t , <rn/r-,u-,r,{ /r,rrrt,h-cet< *'^,/ ,Lrr^". , nl/ ,/J,
      f latn,rn k lror'. t*t h L i; /rrcn, rnmtzlt n k/,t o/
      ts oatlnu*o/ lto      rul
                                AtUtratl , -f (qt" nu lcrn*"r nrnmtrl
          th4j A, //      tlil ?*c+r uL nar*tzrr.m*tun tn a// maffurs
                             ?t

       Ji**           (onarrn r1u rrahLr' /o r?thrt h ,;/rr{rno/ o.nal
                                          lul
       fi41f SLtl        t Dt ) h Drro v^tl-t2,9 I h lfOtmne, ,/a , .,<.-r? uJ
                           ytt
      I                           I
      .u)      firr/ L,.o-/ r/r u./rovtz^-y' D,r'ts,/ -LA,.. tttr..t)/t*rrn<
                                                  f
      hn r,r      Q   1r r l,     </r,ml-u /    t fD / nn ttbr<#'*                   lnm*trtrz
      t,Jh,cA z <L//t<L-< /2/ u /pn turtsrt/r.L/,,",


                                  fu4,1           Et   /,,   /       ft. I*r rr/J
             w
            \nfl^r.-{ur.              l/*"rn/ ro,u*/
                                                ti/
                                                     4/",} /L- cour/ hra}-ar A/d^,s'-'
 q
 @
                                                                 I



 A, T*Ue- O,n t n , , tnrhOy, oroLerunc                                 ho<r'tonolnnl ?.o-f, F tL      gcn'fT
      nr h,r           arrcvu# to
                         J

      In',m*/,oL la arrand? fr. c/a,*.r$ /r-,/.fh,rl f/ h
      unrlptrao ouk)rk z*oi,nthtrl bu a oLtnlt{e/ raiu< i rrooh
              U
       ns A att ln oqn a/ q /a

                                               z_d,
Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 43 of 47 PageID #:43




                                           ra{tbn nIPt nr*il


         + -,   tharf Ae




                                                lau /,t /   ooil

                                                        /sl^lr I     tn
      Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 44 of 47 PageID #:44



lt)    G.*',*                  n,.r,.u         .fltch alkt           rchr( as )/nr,i, onn+nn
                                                                                       tt
       (                              /                                           /
           lr,   ,   v1,r   tl tA.l       ,.     -   nL   //.)




                                                                 z,J.,-*   A.?
      Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 45 of 47 PageID #:45
         [f   you need additional space for ANY section, please attiach an additional sheet and reference that section.]




v.      Relief:

        State briefly exactly what you want the court to do for                    you. Make no legal arguments. Cite
        no cases or statutes.




VI.     The plaintiffdemands that the case be tried by                   a   jury.
                                                                                     X *t                  tr      NO


                                                                          CERTIFICATION

                                        By signing this Complaint, I certifu that the facts stated in this
                                        Complaint are true to the best of my knowledge, information and
                                        belief. I understand that if this certification is not correct, I may be
                                        subject to sanctions by the Court.

                                        Signed     ttis   f              auy   or { 7            ,20/-L



                                                                   ifforplaintiffs)




                                             ,ffi
                                        (I.D. Number)
                                                                             loz7oq
                                                 lf7 N (la(n -r/rz€/
                                                        (an ta h2
                                        (Address)




                                                              @zv
         [lf you need additional space for ANY section, please attach an additional sheel and referen@ that section.]
                                                                                                                      Revised 9/2007
                            Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 46 of 47 PageID #:46
                                                                   'ule6e - olc/t    o.t   aseo6 'alser\ rautnsuoc'$od uro{ apeu q ado,"n'"                                       d!
                                                                                                                                                                           ',ra


                                           +U
  *
                                           3g
A 0
',J
 '!o
  v,
                                           >o               t,

                                                            o a
                                                                   o
                                                                    I
                                                                                                  g!
                                                                                                  0l                                               ! If;E                              ol                            !
                                                                                                                                                                                                                     D
                                                                                                                                                                                                                     TD
                                                                                                                                                                                                                     lt
  o
  ,
  o                    F-g/
                 .-t-# *x'I                           o
                                                      CL
                                                         E
                                                      o E'
                                                         e
                                                            3 o
                                                            C      g,
                                                                                                  o
                                                                                                  o
                                                                                                  CT
                                                                                                  q.
                                                                                                                                                   F r=
                                                                                                                                                    I
                                                                                                                                                           BI
                                                                                                                                                       ilk sl
                                                                                                                                                                                                                     ln
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     D
                                                                                                                                                                                                                     R
                                                                                                                                                                                                                     F

                                                                                                                                        o
   x                                               1l 5 o
                                                                                                                                                                                       .a                            x
  T1
  o
                                                   1f o o
                                                   lL 3 o                                         ='
                                                                                                  (D
                                                                                                                                                                       i-r
  o                                                                                                                                                                                    tsf                           d
                                                                                                                                        7
                                                       a     o,
                                                                   =
  o
  3      Itr
         I&
         rg
                                                       A'
                                                          6' =
                                                             o                                                                       =                                 E,P                  )
                                                                                                                                                                                                                     ti
  o                                                                                                                                  I                                                                               s
  o
  I'.
  rr
  6       .i'
          (
             o                                         ET =
                                                       o 8L
                                                       6F
                                                             *
                                                                                                                                     l-             I                  Es
                                                                                                                                                                       or
                                                                                                                                                                                            I    E                   F
  =
  1'
          c
         --                                        ll      0,                                                                                                                               I
  3
  o      o                                             E. o
                                                       (I, tr                                                                                                          5',8                 t
                                                           o                                                                                        {                  u                         $
         6                                                                                                                                                                                  I
  =                                                                                         3
  -o
                                                       CL
                                                           o
  ,               otr                                      3
                                                           o
                                                                                            o,
                                                                                            5                                                                          o
  o
  3
   o              9-Y                                                                       3                                                                a
                                                                                                                                                                       I
                                                                                                                                                                       -                    I    l4
                  rS                                                                        -4,
                                                                                                                                                                       =
                                                                                                                                                                       o                    T

                                                                                                                                                                       I
   x.
                  p'lI
   3
   C
   3
   {g.
                  aO
                        I
                                                                                            o
                                                                                                                                                                                            I    S
                  ru-
                  XN                                                                                                                                                   =                    \I
                  o9
   ,                                                                                                                g                                                                            il
  (o

   0              to
                  N
   o
   E
                                                                                                                fr:r                                                                    Fl
   !i
   'n
   o
   j
   o
                                                                                                              rg  sq#
                                                                                                              S8 :"                                     O.
                                                                                                                                             '..,                                                                !D
                                                                                                                                 $$s
   o,
   3.
   ,o-            co
                                                                                                          e q-.q
   o
                                                                                                                                                                                                                 tilTl
   o              !                               fr   sa                                                                                                                                                        th
                  9                                                                                                                                                                                              ID
  d
   =
   o
   ,
                  o
                  o
                  =
                  .E
                                                                                                         a                                                                              s q.                     3
                                                                                                                                                                                                                 F
   -o                                             EgH
   =
   o              5
                  x
   3              C                               ii5a                                                                                                                                                           d
   0,
   x.
                  !                                                                                                                                                                                              tn
                                                                                                                                                                                                                 llr
   3
   c                                                                                                                                                                                                             5
                                                                                                                                                                                                                 F
   3
   {c.
   (o
                                                                                                              'Tt
   6
   s
                                                       E
                                                       r                                                      3=
                                                                                                       v\_ ,,r\
                                                                                                       <L n"o
                                                                                                                                     V
   E                                                   N
   o                                                   o                                                                   E!
                                                       L                                                                   h                                                                                   lct
                                                       o                                               $e ot,                                                                                                  OI
                                                                                     {
                                                        5
                                                        c
                                                                                                       sz ul               E!
                                                       .g
                                                       D
                                                       E
                                                       @                            o                  i=\ q,g
                                                                                                       H;,
                                                                                                          \rl,l

                                                                                                                    SDJ
                                                                                                                           il
                                                                                                                           H
                                                                                                                                                                                                      buo
                                                                                                                                                                                                      *ro
                                                                                                                                                                                                      9r
                                       -                     p; LJo D                                               -l,i             FIE                         (o
                                                                                                                                                                 (rl
                                                                                                                                                                 o                                    8E
                                                                                                                    rnS                  IE
                            (Jl                              \
                                                             .:- ^_$ -.j-
                                                                             .-f\

                                                                                       \               sf                                t\
                                                                                                                                                                 (rt
                                                                                                                                                                                                      FI
                            t\, -:
                            \:
                                                              trCrv)
                                                              "s     f\                T
                                                                                       eoAr
                                                                                                       -_r\
                                                                                                       rr!"         o
                                                                                                                    x
                                                                                                                           .\
                                                                                                                           rlt
                                                                                                                                         q                       ttr
                                                                                                                                                                 o
                                                                                                                                                                 (,,
                                                                                                                                                                 Ut                                   8t
                                                                                                                                                                                                      8s
                            --
                            [\,                              \ o
                                                            \_s
                                                                             .r        f)                           gv                        @
                                                                                                                                                                 (o
                                                                                                                                                                 C.)
                                                                                                                                                                 (D                                   5-
                            ^ -
                            (-,                             l{ R              -2r>                                                                               CD                                   :- ll,
                            l:  -- r                                                   e,                           C\                   gB
                                                                                                                                                                 (o                                   rtl
                                                                                                                                                                                                      o
                                                               -)
                                                                G\
                                                                             -l-r
                                                                                    \ V"                            (\                   Q.   'r                 $                                    N
                            Y-         -
                                                                                                                    R                                            N
                              r:
                                                            S-C\2                                                                        =Et
                            ,-\        I
                                                             s          1F             a                            ::                   g3                      o
                            Wrt
                              \:                            s--5t                                                                        6S.                     C''

                            -: -:
                                 -                           -r-
                                                                                       -,
                                                                                                                    \A

                                                                                                                    t
                                                                                                                     S
                                                                                                                                         5:r
                                                                                                                                         I
                                                                                                                                         6
                                                                                                                                                                 (o
                                                                                                                                                                 C.'
                                                                                                                                                                 N                                             N
                                                                             n
                                                                             \,,
                                                                                 &
                                                                                 "\
                                                                                                                                         F
                                                                                                                                                                                                                          ts-l
                                                                             \,\
                                                                             tr
                                                                             6, t,     n                                                                                                                                  t.l
                                                                            \,\ s
                                                                                                                                 f



                                  This packaging is the property of the U,S. Postal Serviceo and is provided solely for use ln sending Priority Mall@ shipments.
                             Misus€ may be a viotation oi feberai law. This packaging is not for resale. EPI4F @ U.i. postal Service; October 2()14 All rights reserved.
                         Case: 3:19-cv-50123 Document #: 1 Filed: 05/24/19 Page 47 of 47 PageID #:47


 o
 o
 3
    {f
           1'
           C,'
                 #\
                 E
                 E
                                                                 T
         ,oo -
                                                                 T
 o
 o
 2
 .l
 o
 f         o E--
 F         o-    E
                                                                 I                                          ro
                                                                                                                &)t             l@
                                                                                                                                l>
 n
 o
 t
     x     o --
           o --
           o --                                                  o                                     \    i= s;e
                                                                                                            g*t
                                                                                                                    tD:
                                                                                                                 =- o.{lr)
                                                                                                                 o  -!-
                                                                                                                          C.l
                                                                                                                                t<
                                                                                                                                l+
           o ---                                          =
                                                             T
 o                                                                                                                  crs6
 3
 o
 o             -                                          I                                            B    srgwL


                                                                                                                                t:
                                                          l-
                 .-D
 f}
 o
          5 ---                                                                                        I^
             --                                                  I                                                              l-
6                                                                                                                               i<
 I
 ,
 o
 o
            -
           9U
              --
                                                                 {                                     s
                                                                                                       F                         =
 o         -ri
 3
 !,
 ti
           N'lt
                                                                                                       tn                       F
 3         S8                                                        @                                                          EI
                                                                                                                                -l
 E        Xl\r
 3
 €
 o
          o9
          io                                                                                           H                        ol
(o        N
                                                                                                                                EI
                                                                                                                                -l
 6                                                                                                                              o-I
o
r6
1t
o                                                                                                      F=
:,
o
5
o
d
3
g
,
0
E
3
o
t
o
o
3
o
!i
3
c
1
to
|o
t
0
5
E
0




          o<                                            o  'Tl
          36                                            Z-
          Hq                                            3h
          TC                                            ill
          #a
          ilE
          cr
                                                        *!                                       IJ
                                                                                                 Zqi
                                                                                                 g,+E
          NF\r                                          >m
                                                        <m
          =r
          :@
          frg                                          Q
                                                        ez
                                                        m<
                                                           ]TI
                                                                                                 Hi*
                                                                                                 gg
          2o                                             ro
                                                       -L-
                                                       -rl
          =o
          f;=                                              !
                     @
                                                           m
